April 5, 1978


78-20     MEMORANDUM OPINION FOR THE
          GENERAL COUNSEL, NATIONAL
          COMMISSION ON THE OBSERVANCE OF
          INTERNATIONAL WOMEN’S YEAR

          National Commission on Observance of
          International Women’s Year— Transfer of
          Funds— Authority (Public Law 94-107 (1975),
          89 Stat. 1003)


   This opinion confirm s our earlier advice to you on whether the balance of
funds o f the National Commission on the Observance o f International W om en’s
Year (IW Y) can be transferred to the Committee o f the National W om en’s
Conference prior to the termination o f the Commission on March 31, 1978. It is
our opinion that the C om m ission’s funds may not properly be transferred to the
Committee by grant, contract, or other means.
   Section 8 o f Public Law 94-167, 89 Stat. 1003 (1975), which continued the
IWY Commission established by Executive Order No. 11832, as amended, 3
CFR 937 (1971-1975 Compilation), provides that the Commission shall
continue in operation until 30 days after submitting its report to the President
and the Congress, “ at which time it shall terminate, but the life o f the
Commission shall in no case extend beyond March 31, 1978.” As you know,
appropriations may be used only for the purposes for which they are made and
unobligated balances o f funds must revert to the Treasury, 31 U .S.C . §§ 628,
701, 718. Section 9 of the statute provides that funds are available for
obligation until expended without fiscal year limitation, but, o f course, does
not make the funds available for expenditure beyond the life of the Commis­
sion.
   The C om m ission’s grant-making authority (§ 4(6) o f the Act) is limited to
facilitating the organization and conduct o f State and regional meetings in
preparation for the National W om en’s Conference held in Houston last year.
The function o f the Committee o f the Conference, established by the Confer­
ence pursuant to § 3(a)(7) o f the Act, is “ to take steps to provide for the
convening of a second National W om en’s Conference.”

                                       84
   The legislative history clearly indicates that the statutory functions o f the
Commission and the Committee of the Conference were to be completed no
later than March 31, 1978. During the House debate on December 10, 1975,
Representative Abzug explained:
     1 wish to make it entirely clear that this bill in no way authorizes a
     second conference. Should such a Conference be thought appropri­
     ate, it would have to be provided for by separate legislation. [121
     Cong. Rec. H. 39713 (1975)]
The bill originally provided that the second Conference would be held in 1985,
to evaluate steps taken to improve the status of women “ during the ‘Decade of
W om en,’ 1975-85.” Representative Steiger expressed concern that the staff for
the second Conference would continue for 10 years. Representative Abzug
explained:
      All that the bill provides in that regard is that there will be a
     committee established after the Conference which will be responsible
      for making some continuing efforts so that the reports and the
     recommendations and all of those things that we are required under
     the bill to provide will have some implementation in the next period
     of time. [Id. at H. 39727]
  Representative Steiger proposed an amendment to eliminate the language in
order “ to eliminate the 10-year life of the com m ittee.” [Id. at H. 39727],
explaining:
     All I am asking is that if indeed these people want to get together to
     see how they are doing for the next 10 years, God love them, let them
     get together and do it, but let them do it with their own money and not
     with tax money.
A substitute amendment offered by Representative Conyers to simply strike out
reference to 1985 as the date o f the second Conference and the reference to the
Decade of W omen, 1975-1985, was adopted. [Id. at H. 39728]
   Representative Bauman proposed adding language in § 8, relating to the
termination o f the Com mission, to provide “ but in no event shall the
Commission continue in operation beyond March 31, 1977,” and explained:
     My amendment will give the Commission time to write its report,
     have all the State conferences, a national conference, dismiss the
     bureaucracy and then make plans for another Conference, but this all
     would have to be done before March 31, 1977. [Id.]
   Representative A bzug’s amendment, substituting March 31, 1978, as the
termination date, was adopted instead. She explained that the reason for
extending the date to 1978 “ was just to make sure that we could clean up, get
our report in to the Congress and to the President, and be done with it.” [Id. at
H. 39729]




                                       85
  Because financing of the second Conference planning function of the
Committee o f the Conference beyond March 31, 1978, was not contemplated
by the Act, neither transfer of funds nor a contract with the Committee of the
Conference to finance such planning functions is authorized.

                                           Larry A . H am mond
                                     D eputy Assistant Attorney General
                                                    Office o f Legal Counsel




                                     86